IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


WILFREDO PEREIRA,

             Appellant,

 v.                                                     Case No. 5D17-1096

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed April 20, 2018

Appeal from the Circuit Court
for Hernando County,
Daniel B. Merritt, Sr., Judge.

James S. Purdy, Public Defender, and
David M. Dixon, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm the judgment and sentence entered against Wilfredo Pereira after a jury

found him guilty of dealing in stolen property. However, because the trial court failed to

enter a written competency order after independently determining Pereira was competent

to proceed, we remand for entry of a nunc pro tunc written order finding him competent.
See Fla. R. Crim. P. 3.212(b), (c)(7); Dougherty v. State, 149 So. 3d 672, 678-79 (Fla.

2014) (finding trial court may by stipulation decide issue of competency based on written

reports alone but must enter written order if defendant is found competent to proceed);

Ortiz v. State, 55 So. 3d 724, 724 (Fla. 5th DCA 2011) (affirming judgment and sentence

but remanding for entry of written competency order).

      AFFIRMED; REMANDED with directions.


BERGER, WALLIS and EISNAUGLE, JJ., concur.




                                           2